Citation Nr: 0904839	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-21 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Mr. Brooks McDaniel


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1964 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. The veteran had a hearing before the Board in March 
2008 and the transcript is of record.

The case was brought before the Board in June 2008, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claim, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from obtaining and retaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. §  
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by letters sent 
to the veteran in November 2004 and August 2007.  Those 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2008).  The August 2007 letter 
informed the veteran how disability ratings and effective 
dates are determined.  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran appropriate VA examinations in 
2004, 2007 and 2008.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service connected disabilities 
since he was last examined.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  



TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340. Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements. 
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more; if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service- 
connected disability to bring the combination to 70 percent 
or more. 38 C.F.R. § 4.16(a).

The veteran alleges that he is currently unemployable due, 
primarily, to his psychiatric illness, to include his 
service-connected PTSD.  The veteran currently has a combined 
disability rating of 70 percent, which consists of 30 percent 
ratings for pes planus, asthma and PTSD, and noncompensable 
ratings for a left elbow disability and rhinitis/sinusitis.  
Although the veteran has a combined disability rating of 70 
percent, his highest individual disability rating is 30 
percent so he does not meet the minimum schedular criteria 
for TDIU under 38 C.F.R. § 4.16(a). It is the established 
policy of VA, however, that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled. 38 C.F.R. § 4.16(b). 

Here, the veteran does not allege, nor does the evidence 
support, that his physical disabilities render him 
unemployable.  Rather, he argues he is incapable of finding 
meaningful work due to his psychiatric disabilities.

The United States Court of Appeals for Veterans Claims 
(Court) has stated:

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither appellant's non-service-
connected disabilities nor his advancing age may be 
considered. See 38 C.F.R. § 3.341(a) (1992); Hersey 
v. Derwinski, 2 Vet. App. 91, 94 (1992). The 
Board's task was to determine whether there are 
circumstances in this case apart from the non-
service-connected conditions and advancing age 
which would justify a total disability rating based 
on unemployability. In other words, the BVA must 
determine if there are circumstances, apart from 
non- service-connected disabilities, that place 
this veteran in a different position than other 
veterans with an 80 [percent] combined disability 
rating. See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

The central inquiry here is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability." Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination. 38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

As will be discussed more thoroughly below, the Board 
concludes the veteran is not unemployable due to his service-
connected disabilities.  

The veteran last worked in 1978 in a federal printing press 
when he was let go due to "bizarre" behavior including 
agitation, irritability, "rushing thoughts", insomnia, and 
suicidal thoughts.  At that time, the veteran was being 
treated for manic depression.  The diagnosis was subsequently 
changed to bipolar disorder.
 
The veteran has a long-standing psychiatric treatment history 
for bipolar disorder, which is not service-connected.  The 
veteran was more recently also diagnosed with PTSD, related 
to combat military service in Vietnam in a December 2004 VA 
examination. The examiner clearly indicated the veteran had 
two very distinct diagnoses: bipolar disorder and PTSD.  
According to the examiner, bipolar disorder began after he 
left the military whereas PTSD was the result of his military 
service.  His bipolar disorder makes up approximately 70 
percent of his overall psychiatric disability and is clearly 
more dehabilitating than his PTSD.  The symptoms, however, 
overlap in many areas such as aggression, irritability, sleep 
disturbances, anxiety and poor concentration.  

Also of record are private and VA psychiatric treatment 
records since service through the 1980s.  Of particular 
significance, is an October 1978 statement by Dr. Henderson 
indicating the veteran's bizarre behavior and 
hospitalization.  At the time, Dr. Henderson attributed his 
behavior to the stress of his job.  In March 1982, Dr. 
Rojcewicz diagnosed the veteran with manic-depressive 
disorder and opined, "In my professional opinion, [the 
veteran] remains fully and completely incapacitated for 
work."  Dr. Rojcewicz attributed his unemployability to his 
diagnosis, but specifically symptoms of agitation, 
irritability, "rushing thoughts", insomnia, episodes of 
bizarre behavior and suicidal thoughts.

In December 2004, the VA examiner again opined the veteran 
had two distinct psychiatric disabilities and that the 
bipolar disorder was clearly the more dehabilitating 
disability.  Overlapping symptoms, however, included 
irritability, aggression, impulsivity, anxiety, poor 
concentration and poor sleep.  These symptoms were similar to 
the ones listed by Dr. Rojcewicz in his March 1982 report of 
reasons for unemployability.  

To clarify whether the veteran's service-connected 
disabilities alone, most significantly his service-connected 
PTSD, rendered him unemployable, the Board previously 
remanded this claim to afford the veteran a new VA 
examination and seek clarification for the 2004 opinion.  

The veteran was afforded a VA examination in August 2008 
where the examiner again indicated the veteran had two very 
distinct psychiatric diagnoses: bipolar disorder and PTSD.  
The examiner indicated in detail that the veteran's bipolar 
disorder attributed to approximately 70 percent of his 
overall psychiatric disability and was clearly the more 
dehabilitating condition.  With regard to symptoms 
specifically attributed to PTSD alone, the examiner indicated 
that PTSD involves nightmares, memories of trauma, avoidance 
of trauma related cues, hypervigilence and hyper startle 
response.  While there is some overlap with symptoms such as 
irritability and anger, the veteran's psychotic and bizarre 
behavioral symptoms are clearly solely attributable to 
bipolar disorder.  The examiner further explained that the 
veteran's bipolar disorder did not turn into or develop into 
PTSD nor did PTSD turn into bipolar disorder.

In September 2008, the examiner further clarified his opinion 
with regard to employability as follows:

Regarding the effect of the service-connected 
disability of PTSD, this examiner is of the 
opinion that the PTSD do not render him 
unemployable, and the rationale for this opinion 
is that, again, noted above and that bipolar 
disorder symptoms are again far and above much 
more severely debilitating and prominent....

The Board finds the examiner's opinions compelling.  They are 
based on clinical tests and examination as well as a complete 
review of the C-file.  

Particularly compelling, and the veteran concedes, the vast 
majority of VA outpatient treatment records from the 1980s to 
the present indicate ongoing regular treatment for bipolar 
disorder, to include multiple hospitalizations.  The records 
are much sparser as to any treatment for the veteran's 
service-connected physical disabilities and for PTSD.  Also 
compelling, the examiner's opinion is consistent with the 
findings of unemployability rendered by Dr. Rojcewicz in 
March 1982.

The veteran testified during his hearing that his bipolar 
disorder is indeed more dehabilitating than his PTSD, but he 
feels his PTSD aggravated his bipolar disorder.  The medical 
evidence is clearly contrary to the veteran's contention.  
The VA examiner opined in August 2008 that the two 
disabilities are separate and distinct and one is not a by-
product of the other.  Although the veteran may feel his 
bipolar disorder is aggravated by his service-connected 
disability, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Board does not contest that the veteran's service-
connected disabilities are serious and causes limitations, 
clearly they do.  Standing alone, however, it is not apparent 
that they would impede the veteran's ability to retain any 
substantial employment, especially sedentary employment.  
Unemployability is especially doubtful in light of the 
consistent evidence indicating his primary disability is a 
non-service-connected disability.  

Although the veteran's service-connected conditions preclude 
him from some types of employment, his disabilities are not 
shown to be of such severity as to preclude any gainful 
employment.  In Van Hoose, the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  

Van Hoose, 4 Vet. App. at 363 (citation omitted).  In this 
case, as in Van Hoose, there simply is no evidence of unusual 
or exceptional circumstances to warrant a total disability 
rating based on the veteran's service-connected disabilities 
alone.  

Accordingly, given the evidence of record, the Board finds 
that the veteran's service-connected disabilities alone do 
not result in marked interference with employment.  See 38 
C.F.R. § 3.321(b)(1).  In the absence of any evidence of 
unusual or exceptional circumstances beyond what is 
contemplated by the assigned combined disability evaluation 
of 70 percent, the preponderance of the evidence is against 
the veteran's claim that he is precluded from securing 
substantially gainful employment solely by reason of his 
service-connected disabilities, even when his disability is 
assessed in the context of subjective factors such as his 
occupational background and level of education.  Therefore, a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted in this case.


ORDER

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


